Citation Nr: 0807806	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for osteoarthritis.


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had recognized guerrilla service from 
April 2, 1944, to April 30, 1944 and from May 31, 1944, to 
August 31, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in December 2005, and a 
substantive appeal was received in February 2006.  An  RO 
hearing was held in October 2005.      


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service or to any 
injury during service. 

2.  Anemia was not manifested during the veteran's active 
duty service or for many years thereafter, nor is anemia 
otherwise related to such service or to any injury during 
service.

3.  Osteoarthritis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
osteoarthritis otherwise related to such service or to any 
injury during service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Anemia was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to be incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Osteoarthritis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
September 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Moreover, in March 2006, the 
RO sent a letter notifying the veteran of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  However, as 
no additional evidence was provided by the veteran, the RO 
did not readjudicate the veteran's claim in a subsequent 
supplemental statement of the case.  Nevertheless, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, RO hearing testimony and a medical 
statement from a private physician.  The Board notes that in 
a July 2003 statement, the veteran indicated that he was 
receiving Social Security Administration (SSA) disability 
benefits.  The RO requested SSA records to which the SSA 
responded that it had no records for the veteran.  Further, 
in his hearing testimony, the veteran clarified that he was 
actually receiving SSI benefits based on his income not SSA 
disability benefits.  The veteran has not submitted any 
additional authorizations for the release of medical 
evidence.  Thus, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

Further, a VA examination with nexus opinion is not required 
in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
hypertension, anemia or osteoarthritis in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disabilities until 50 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of the disabilities on appeal.  Because the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service," it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of hypertension, anemia or 
osteoarthritis in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
hypertension, anemia and osteoarthritis.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, anemia and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

An August 1945 service examination showed that the veteran's 
blood pressure was 130 systolic pressure over 90 diastolic 
pressure.  Further, no musculo-skeletal defects were found.  
In sum, no abnormalities with respect to hypertension, anemia 
or osteoarthritis were noted on examination.  Moreover, in an 
August 1945 affidavit for Philippine Army Personnel, the 
veteran provided that no wounds or illnesses incurred during 
service. 

The only post service medical evidence of record is a June 
2003 statement from G.A., M.D., which stated that she had 
been treating the veteran for hypertension, anemia and 
osteoarthritis since November 1995.  The doctor did not offer 
an etiological opinion with respect to these disabilities 

The veteran also submitted a January 2003 Affidavit from a 
lay person who claims he served with the veteran.  The 
statement basically indicated that the veteran was infected 
with malaria causing intermittent fever and chills during the 
summer of 1944.  However, the issue of malaria is not 
currently before the Board and the Affidavit does not mention 
hypertension, anemia or osteoarthritis.  Thus, this affidavit 
is not relevant to the current claim on appeal. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for hypertension, 
anemia and osteoarthritis is not warranted.  There is no 
evidence of hypertension, anemia or osteoarthritis in service 
and there is no competent medical evidence of any of these 
disabilities within one year of service so the service 
incurrence of them cannot be presumed.  The June 2003 
statement from Dr. G.A. only showed that she started treating 
the veteran for hypertension, anemia and osteoarthritis in 
November 1995, 50 years after recognized active service.  
Further, Dr. G.A. does not provide an opinion as to the 
etiology of the veteran's hypertension, anemia or 
osteoarthritis.  Moreover, the Board finds it significant 
that the first medical evidence of these disabilities is in 
1995 when Dr. G.A. began treating the veteran, which again is 
50 years after service, so there is no supporting evidence of 
a continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighting against the veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges the veteran's statements relating his 
current disabilities to service.  However, medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
certain symptoms while in service.  However, the Board does 
not believe that the disabilities on appeal are subject to 
lay diagnosis because certain medical tests, such as blood 
pressure readings and blood work, as well as x-ray evidence, 
are necessary to establish a diagnosis of these disabilities.  
The veteran has not demonstrated that he has the medical 
expertise required to diagnose hypertension, anemia or 
osteoarthritis or relate them to any diseases or injuries 
suffered in service.  The fact remains that there is no 
medical evidence that hypertension, anemia or osteoarthritis 
were present in service or that these disabilities are 
related to service.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the absence of any medical evidence of these disabilities 
in service or for 50 years after service.  

Therefore, as there is no competent medical evidence linking 
the veteran's hypertension, anemia or osteoarthritis to 
service, or of any of these disabilities within one year of 
service, a preponderance of the evidence is against the 
veteran's claims for hypertension, for anemia, and for 
osteoarthritis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for hypertension, for 
anemia, or for osteoarthritis is not warranted.  The appeal 
is denied as to all three issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


